    Case 4:21-mj-00031-HBB Document 5 Filed 02/23/21 Page 1 of 6 PageID #: 38




                                                                   for the
                                                    Westem District of Kentucky
                 United States of America                              )
                               v.                                      )
                                                                       )       Case No. 4:21mj-00031-HBB-(2)
                 THOMAS ROY VINSON                                     )
                      Defendant                                        )

                                                        APPEARANCE BOND

                                                        Defendant's Agreement
l,    T   ho;Y\A \:.   Ra'-\ \)  il'J,51)✓                      (defe11da11t), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for comt proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                              Type of Bond
(    ) ( l) This is a personal recognizance bond.

( X) (2) This is an unsecured bond of$ _2_5~,o_o_o_.0_0_ _ _ _ _ _ __

     ) (3) 111is is a secured bond of$ ____________ , secured by:

            ) (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the court.

       (    ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
               (describe the cash or other property. including claims 011 it- suclt as a lien, mortgage, or loan - and atlach proofof
               ownership and value):



               If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

       (    ) (c) a bail bond with a solvent surety (auach a copy of the bail bond. or describe it and idemijj, the surety):




                                                 Forfeiture or Release of the Bond

Fotjeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
    Case 4:21-mj-00031-HBB Document 5 Filed 02/23/21 Page 2 of 6 PageID #: 39




Release        Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (!)the defendant is found not guilty on all    or    the defendant reports to
serve a sentence.

                                                          Declarations

Ownership ofthe Property. I, the defendant - and each surety - declare under penalty of perjury that:

        (l)       all owners of the property securing this appearance bond are included on the bond;
        (2)       the property is not subject to claims, except as described above; and
        (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                  while this appearance bond is in effect.                 ·

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. l agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty of perjury that this infonnation is true. (See 28 U.S.C. § 1746.)


Date: _ _ _ _ __
                                                                                        DeJendallf ·s signature




              Suref)vproperty owner - printed name                            Suretylproper(v owner - signature and date



              S11ref)iproper(11 owner- primed uame                            Surely/property owner - sigua/llre and dale



              Surety!proper/) owuer - prinred 11a111e
                             1                                                Sure(vlproper(v owner - signature and date




Approved.

Date:
       Case 4:21-mj-00031-HBB Document 5 Filed 02/23/21 Page 3 of 6 PageID #: 40




/\0 l99/\ {R\-;v. !2fJ i) Order Setting Conditmns of Release                                                  Page l of



                                          UNITED STATES DISTR1CT COURT
                                                                          for the
                                                               Western District of Kentucky


                     United States of America                                )
                                     Y.
                                                                             )
                                                                             )        Case No. 4:21mj-00031-HB8-(2)
                     THOMAS ROY VINSON                                       )
                                                                             )
                                Defendant

                                          ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

( l)    The defendant mu~r not violate federal, state, or local law while on release.

(2)     The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in comt as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:                 U.S. District Court, Washington, DC
                                                                                              Place
        VIA VIDEO (ZOOM)


       on                                                               3/16/2021 1 :00 pm
                                                                            Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
       Case 4:21-mj-00031-HBB Document 5 Filed 02/23/21 Page 4 of 6 PageID #: 41




/\0              12/l D Additional Conditions of Release


                                                       ADOJTIONAL CONDITIONS OF RELEASE


( 0)    (6)   The defendam is placed in the custody of:
              Person or organization             _
              Address (011/i i{ahm·e is ,111 organi=mion)
                                                              ·TJ_    -
                                                                                   /,(   u
       !T lS f-URTHER ORDERED that the defendant's release is subject to the conditions marked bdow:

                                                                    f                              <'
                                                                        Y:'.:Y::6_ . / ( _ --~':::"",..- __ ,.,_ .r- __

             City and slate          tJ1.nLO-,Ji.,.Jj;~~~LLJ_l(f_'}                                     Tel. No.                           _
who agrees to (a) supervise ~ldfut (b) use every effort to assure the defondhn!'s appearance at al! court proceedings. and (crnotily the court
immediately iflhc defendant violates a condition of release or is no longer in the custodian's custody_

                                                                                  Signed:
                                                                                                                   Custodian                                         Date
( 0 ) (7)    The defendant must:
       ([2]) (a) submit to supervision by and report for supervision to the Probation Officer
                 tcl cphone number       _ _ _ _ _ _ _ , no later than Once a Mon!/\ -----------------
                                                                                          or for travel permissions
       ( 0 ) (b) continue or actively seek employment.
       ( 0 ) (c) continue or start an education program.
       ( 0) (d) surrender any passport to:
       ( D ) (c) not obtain a passport or other intcmatio;;;l travel document.
       ( 0 ) (t) abide by the following restrictions on personal association. residence, or travel: Advise Pretrial Ser,ic,,s of any travel w,thin t11e US outside of
                   Western District of KY, Indiana or Illinois for purpose of visHing Defendant's mother_ No travel outside the continental US wfthout Court approval-
       (D )  (g) avoid all contact, directly or indirectly, with any person who is or may be a victi~1-or-witncss in the investigation or prosecution,
                    including:
       ( D ) (h) get medical or psychiatric treatment:
       (•)   (.i) return to custody each                     at           i/ciock aflcr being released at                 o'ciock for employment, scliooli~g.
                   or the following purposes:
                                                                                                           as
       ( 0 ) (j) maintain residence at a halfway l1ousc or community corrections center: the pret~iai sc~lccs-office·or supcn;isingofficer considers
                   necessary. J:lle l
       ( 0 ) (k) not possess a fire~1, destructive device. or olhcr weapon.
      ( D ) (I) not use alcohol ( 0 ) at all ( 0 ) excessively.
       ( D) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 US.C. § 802, unless prescribed by a licensed
                   medical practitioner.
      ( D ) (n) submit 10 testing for a prohibited substance if required by the pretrial services 0111cc or supervising officer. Testing may be used with
                  random frequency and may include urine tcsti11g, the wearing of a sweat patch, a remote alcohol testing system, and/or any fom1 of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                  of prohibited substance screening or testing_
      (D ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
      (D ) (p) This form oflocation monitoring shall be utilized to monitor the following restriction on the defendant's movement in the community as
                   \Veil as other court-imposed conditions of release.
                   (D )    (i) Curfew. You are n.-strictcd to your r<:sidence every day from          to        or as directed by the supervising officer.
                  ( 0 ) (ii) Horne Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, snbstancc abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations: or other
                               activities as pre-approved by the supervising olliccr.
                  ( D ) (iii) Home Incarceration_ You are restricted to your residence at all times except for medical necessities and court appearances
                               or other activities specifically approved by the Court.
      ( 0) (q) submit to location monitoring as directed by the pretrial services o!Ticc or supervising officer and comply with all of the program
                  requirements and instmctions provided.
                  (0) You must pay all or part of the cost of the program based on your ability to pay as dctem1incd by the pretrial services office or
                          supervising officer.
                  ( 0 ) You must comply with the technology requirements and the fom1 of Location Monitoring as indicated below.
                  ( 0 ) Location Monitoring Equipment To Be Used:
                          (0) Location monitoring technology at the discretion of the officer
                          (0) Radio Frequency (RF) Monitoring
                          (0) Active GPS Monitoring
                          (0) Voice Recognition
      ( 0 ) (r) report as soon as possible, to the pretrial services office or supervising officer. every contact with law enforcement personnel, including
                  arrests. questioning, or traffic stops.
      {D ) (s) ·nic defendant shall contribute to the United States Probation Officc·s cost of services rendered based upon his/her ability lo pay as
                  reflected in his/her monthly cash flow as it relates to the court-approved sliding scale fee.
    Case 4:21-mj-00031-HBB Document 5 Filed 02/23/21 Page 5 of 6 PageID #: 42




               09/08) Advice or Penult!('.$

                                              ADVICE OF PEN.AL Tms AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond. and a prosecution for contempt of court and could result in
imprisonment, a fine. or both.
        While on release, if you commit a fodernl felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receh,e.
        It is a edme punishable by up to ten years in prison, and a $250,000 fine. or both, to: obstruct a criminal investigation;
tamper with a witness, victim. or informant; retaliate or attempt to retaliate against a witness. victim. or informant; or intimidate or allempt
to intimidate a witness. victim. juror. informant, or officer of the court. The penalties for tampering. retaliation. or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, aflcr release. you knowingly fail to appear as the conditions of release require. or to sun·ender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment or imp1isonment for a term of fifteen years or more-you will be fined
              not more than $250,000 or imprisoned for not more than IO years. or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifieen years -you will be fined not
              more than $250.000 or imprisoned for not more than five years, or both:
       (3) any other felony - you will be fined not more than $25(),000 or imprisoned not more than two years, or both:
       (4) a misdemeanor - you will be lined not more than $ I 00.000 or imprisoned not more than one year, or both.
       A term of irnptisonmelll imposed for failure to appear or surrender will be consecutive to any other sentence you receive. !n
addition. a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment oftlte Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                         De_fendunt 's Signature


                                                         . . ----- ._.Lfcul,1l!Y:_i1_(eld   ___ }(f;
                                                                                    City and .Siatc



                                                 Directions to the United States Marshal

( ✓ J The defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody. the defendant must be produced before
      the appropriate judge at the time and place specified.


Date:


                                                                                        NENSTUHL, US Magistrate Judge
                                                                                         Prmlcd name and title




                    DISTRIBUTION:        COURT    DEFENDANT      PRETRIAL SERVICE       U.S. AlTORNEY          U.S. MARSHAL
Case 4:21-mj-00031-HBB Document 5 Filed 02/23/21 Page 6 of 6 PageID #: 43




X l (t)        from DC unless for Couf!, Pretrial or Consultation with attorney



    (u) - - - - - - - - - -              ···-·-··'"--·-·--~, ..,_ - - - - - - - - - - - - - - - - - - - - - -




  )iv)
